v. Provenza, 97 Nev. 346, 630 P.2d 265 (1981). However, when the district
                 court's decision involves a question of law, we review that decision de
                 novo.     Sheriff v. Witzenburg,   122 Nev. 1056, 1059, 145 P.3d 1002, 1004
                 (2006).
                               Lechuga first argued that the State failed to establish a proper
                 chain of custody for the firearm that was the gravamen of count one and
                 that the count should thus be dismissed. The district court acknowledged
                 the State's argument that "defects" in the chain of custody speak only to
                 the weight, not the admissibility, of the evidence, see Sorce v. State,     88
Nev. 350, 352-53, 497 P.2d 902, 903 (1972), but nevertheless concluded
                 that the "lack" of a chain of custody warranted dismissal. The order does
                 not explain nor cite any authority that the failure to establish a proper
                 chain of custody required dismissal of charges. The State presented
                 evidence that Lechuga had previously been convicted of a felony and that
                 the backpack he was carrying contained a firearm. The State thus
                 presented at least slight evidence that Lechuga violated NRS
                 202.360(1)(a), possession of a firearm by a felon. We therefore conclude
                 that the district court committed substantial error in granting Lechuga's
                 request to dismiss count one.
                               Lechuga also argued that the State failed to present any
                 evidence that he had constructive possession of the firearm that was the
                 gravamen of count two and that the count should thus be dismissed. An
                 "accused has constructive possession only if [he] maintains control or a
                 right to control the contraband." Glispey v. Sheriff, 89 Nev. 221, 223, 510
P.2d 623, 624 (1973). The State argued that there was slight or marginal
                 evidence of constructive possession because Lechuga was found with a
                 loaded magazine that would have fit into a gun found inside the console of

SUPREME COURT
      OF
    NEVADA
                                                         2
(0) 1947A 4eX9
                 a car, he and his girlfriend were walking towards the car, and the car had
                 been rented by his girlfriend's grandmother. The district court found that
                 because Lechuga was never seen in the car, did not have keys to the car,
                 and had not rented the car, the State failed to present even slight or
                 marginal evidence that Lechuga had control over the car so as to indicate
                 control over the gun and, accordingly, dismissed count two. We agree with
                 the district court and conclude that it did not commit substantial error in
                 dismissing count two. Accordingly, we
                             ORDER the judgment of the district court AFFIRMING IN
                 PART, REVERSING IN PART and REMANDING this matter to the
                 district court for proceedings consistent with this order.




                                                                                ,   J.
                                                     Saitta




                 cc: Hon. Jessie Elizabeth Walsh, District Judge
                      Attorney General/Carson City
                      Clark County District Attorney
                      Clark County Public Defender
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e